


                    
THIRTY-FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT




This Thirty-Fourth Amendment to Employment Agreement is made and entered into as
of October 1, 2014, by and between PriceSmart, Inc., a Delaware Corporation
(“Employer”) and Robert M. Gans (“Executive”).


Recitals


A)
On September 20, 1994 an Employment Agreement was made and entered into by and
between Executive and Price Enterprises, Inc.



B)
Said Employment Agreement has been assigned to Employer and amended on
thirty-three prior occasions;



C)
Employer and Executive now desire to further amend the Employment Agreement, as
set forth hereinbelow:



Agreement


1.
Section 3.1 of the Employment Agreement, which currently provides:



3.1    Term. The term of Executive's employment hereunder shall commence on
October 17, 1994 and shall continue until October 16, 2014 unless sooner
terminated or extended as hereinafter provided (the "Employment Term").


is hereby amended, to provide as follows:


3.1    Term. The term of Executive's employment hereunder shall commence on
October 17, 1994 and shall continue until October 16, 2015 unless sooner
terminated or extended as hereinafter provided (the “Employment Term”).


2. All other terms of the Employment Agreement, as amended, shall remain
unaltered and fully effective.


Executed in San Diego, California, as of the date first written above.




EXECUTIVE                        EMPLOYER
PriceSmart, INC.


Robert M. Gans                    By:                 


______________________                Name:     Jose Luis Laparte    


Its:     CEO and President    




